Title: To James Madison from Edmund Randolph, 8 November 1782
From: Randolph, Edmund
To: Madison, James


My dear sir
Richmond Nov: 8. 1782.
The house of delegates was within two members to day of a sufficient number to proceed to business.
Among the reformations, suggested in my last letter but one, the foremost will probably be some attack on those debtors to british subjects, who have lodged depreciated money in the treasury for the discharge of their british debts. But In what form it will be made, I cannot easily discover; since these deposits in the public coffers were sanctified by an act of the legislature. Perhaps the only successful one will be, to use these payments, as arguments of a mind, not strongly fortified by ideas of propriety and justice.
I have my suspicions, that attempts are in agitation to shake the seat of the g——v——r. The period of reelection is at hand. He, I am informed, has commuted his british debts in the mode, warranted by the law. Insinuations from this source may serve as a preface to some accusation more direct. For the term “impeachment” is truly familiar with us at present, and the council are said to be marked out as victims, in order to cover perhaps the question of his conduct.
I begin to believe, that Mr. Henry will not come to this session: and Mr. Jefferson is irrevocable in his repugnance to do so; altho’ the house have sent for him, and he is now within six miles of the town. The cause of his being thus near is his attendance on his children, whilst under inoculation. I draw from this circumstance, an opinion, that he is fitting them for an European climate. Whether my conjecture be right or not, I shall certainly soon endeavour to know from himself, and inform you of the result of inquiry.

The judges of the court of appeals avoided a determination, whether a law, opposing the constitution, may be declared void, in their decision of Saturday last. You will recollect the point to which I allude. There surely was prudence in the path, which they took. But I doubt not, that to any but lawyers the construction, by which the two were reconcile[d,] would appear unintelligible. As soon as I have state[d] the case in full, you shall receive a copy.
I will now enable you, as far as I can, to furnish the American Calendar with the officers of general jurisdiction. If I offend in ranking them, I offen[d] thro’ ignorance of etiquette.
Governor. His excellency Benjamin Harrison


Council
{
The honble



Samuel Hardy


Sampson Matthews
}

Beverly Randolph


Thomas Lomax



{
James Monro



Meriwether Smith and



Robert Lawson

N.B.   there is a vacancy in the council by the resignation of t[he] honble John Banister.
You must class the delegates to congress yourself. I know not where to place them.
Speaker of the senate: The honble Archibald Cary.
Speaker of the house of delegates. The honble John Tyler.
Judges of the high court of Chancery
The honble
Edmund Pendleton
George Wythe and
John Blair.
Judges of the general court.
The honble
Paul Carrington
Bartholomew Dandridge
Peter Lyons
William Fleming and
James Mercer.

Judges of the admiralty
The honble
Benjamin Waller
Richard Cary and
James Henry.
N. B.   These Judges together compose the dernier judiciary resort.
If Mr. Ambler’s office of treasurer, and mine of A. G. come within the scheme, you can add them.
I have at last received a letter from Colo. Geo: Mason protesting against an Union with the committee on western territory in the character of a member; altho’ he is ready to contribute his aid privately.
